DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims submitted on 09/29/2021 are accepted.
Acknowledgements
This office action is in response to the reply filed on 09/29/2021.
In the reply, the applicant amended claims 16, 29-30, 33, and 35.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-24, 27, 29-30, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Mirov et al. (US 2017/0312445) in view of Beebe (US 2002/0016572).

    PNG
    media_image1.png
    344
    854
    media_image1.png
    Greyscale

Regarding claim 16, Mirov et al. discloses a stopper (“plunger head 22” of Fig. 1, 3, 4A, and 7) configured to be disposed within a medical cartridge (“barrel 12” of Fig. 1, see Fig. 1 illustrating how the stopper is disposed within the medical cartridge), the stopper (22) comprising: a shell (“second component 33” of Fig. 4A) defining a first cavity (see Examiner’s annotated Fig. 4A illustrating how the shell is U-shaped and, therefore, comprises a cavity which “electronic components 29” and “first component 31” may be disposed within) and an exterior surface that sized and shaped to fit inside the medical cartridge (12, see Fig. 4A illustrating how the shell comprises an exterior surface opposite the interior surface which forms the cavity and see Fig. 1 illustrating how the shell is sized and shaped to fit inside the medical cartridge), the shell (33) configured to be advanced into the medical cartridge (12) by a plunger (“plunger 14” of Fig. 1, see Fig. 1 illustrating how the shell is configured to be advanced into the cartridge when a force is applied to the plunger to direct the plunger into the cartridge) to apply pressure to a substance (“medication 20” of Fig. 1) contained in the medical cartridge (12, see Fig. 1 illustrating how advancing the shell into the cartridge would generate a pressure to the substance contained by the cartridge); and an insert (“first component 31” of Fig. 4A) configured to be inserted into the shell (see Fig. 4A illustrating how the insert is inserted into the shell), the insert (31) comprising a body (see Examiner’s annotated Fig. 4A above illustrating how the insert comprises a body which extends from “cap member”), wherein the body (see Fig. 4A above) contains an electronic device 
Beebe teaches a stopper (“piston 8” and barrel stabilizer 20” of Fig. 3-4) configured to be disposed within a medical cartridge (“syringe 4” of Fig. 4), the stopper (8/20) comprising a shell (“piston 8” of Fig. 4) defining a cavity (see Fig. 4 illustrating how the shell comprises a cavity which receives “circular hollow 44”), the shell (8) configured to be advanced into the medical cartridge (4) by a plunger (“drive rod 18” of Fig. 4) to apply pressure to a substance (“liquid 6” of Fig. 4) contained in the medical cartridge (4); and an insert (“stabilizer 20” of Fig. 3-4) configured to be inserted into the shell (8, see Fig. 4 illustrating how the insert is inserted into the cavity of the shell), the insert (20) comprising an alignment feature (“circular hollow 44” of Fig. 3), and the alignment feature (44) is configured to be inserted into the cavity when the insert (20) is inserted into the shell (8, see Fig. 4 illustrating how the alignment feature is inserted into the cavity when the insert is inserted into the shell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stopper of Mirov et al. such that shell comprises a second 
Regarding claim 17, Mirov et al. in view of Beebe the stopper of claim 16. Mirov et al. further teaches wherein the sensing signal (25) is an acoustic signal (see [0023], lines 1-2 indicating how, “Transducer 24 may be configured to send and receive ultrasonic signals”).
Regarding claim 18, Mirov et al. in view of Beebe the stopper of claim 16. Mirov et al. further teaches wherein the electronic device (29) is configured to communicate with an external electronic device (see [0023], lines 4-13 indicating how, “Transceiver 30 may be configured to wirelessly communicate with a remote device”).
Regarding claim 19, Mirov et al. in view of Beebe the stopper of claim 18. Mirov et al. further teaches wherein the electronic device comprises a wireless transceiver (“transceiver 30” of Fig. 3) configured to communicate with the external electronic device (see [0023], lines 4-13 indicating how, “Transceiver 30 may be configured to wirelessly communicate with a remote device”).
Regarding claim 20, Mirov et al. in view of Beebe the stopper of claim 19. Mirov et al. further teaches wherein the wireless transceiver (30) is configured to transmit data acquired by the sensor (24/34/36) to the external electronic device (see [0058], lines 1-5 indicating how, “Plunger head 22 may 
Regarding claim 21, Mirov et al. in view of Beebe the stopper of claim 16. Mirov et al. further teaches wherein the electronic device (29) is configured to be activated by a force applied to the stopper (22, see [0045], lines 12-17 indicating how, “power source 28 may be positioned within first component 31, such that the compressive force applied by plunger 14 acts as an off/off switch, which initiates (e.g., wakes up or powers up) the electronic components of plunger head 22”).
Regarding claim 22, Mirov et al. in view of Beebe the stopper of claim 16. Mirov et al. further teaches wherein the electronic device (29) comprises a temperature sensing element (“temperature sensor 36” of Fig. 3) configured to activate the electronic device (29) upon sensing a change in temperature (see [0068], lines 12-15 indicating how, “microcontroller 26 may be programmed to log the temperature only when there is a change in temperature, thus saving on data storage”) and upon reaching a temperature threshold (see [0068], lines 17-22 indicating how, “Plunger head 22 thus may monitor the temperature medication 20 through storage and up through use to ensure it stays within an acceptable range. If the temperature of the medication 20 goes outside the acceptable range then plunger head 22 may be configured to send an alert”).
Regarding claim 23, 
Regarding claim 24, Mirov et al. in view of Beebe the stopper of claim 23. Mirov et al. further teaches wherein the energy source (28) comprises a wireless charging module having a capacitive electronic circuit (see [0066], lines 1-6 indicating how, “Power source 28 may be any suitable power source. For example, power source 28 may be a battery, a capacitor, or the like. In some embodiments, power source 28 may be rechargeable via wireless energy transmission, for example, inductive coupling, resonant inductive coupling, radio frequency (RF) link, or the like).
Regarding claim 27, Mirov et al. in view of Beebe the stopper of claim 16. Mirov et al. further teaches wherein the sensor (24/34/36) is configured to transmit the sensing signal (25) through the stopper (22, see Fig. 4A and Fig. 7 illustrating how the sensing signal must pass through a portion of the stopper in order to travel within the cartridge) and wherein the sensor (24/34/36) is configured to measure a response (see [0049, lines 8-20 indicating how, “The reflected ultrasonic signals can be received and detected by transducer 24. The speed of sound in medication 20 may be a known value and thus a distance D can be calculated very accurately based on the time it takes for a ultrasonic signal to travel down and back from transducer 24”).
Regarding claim 29, Mirov et al. in view of Beebe the stopper of claim 16. Mirov et al. further teaches wherein the body (see Examiner’s annotated Fig. 4A above) of the insert (31) is sized and shaped to fit completely within the first cavity when inserted (see Fig. 4A illustrating how the body fits entirely within the first cavity of the shell).
Regarding claim 30, Mirov et al. in view of Beebe the stopper of claim 16. Mirov et al. further teaches wherein the insert (31) comprises a cap member (‘Cap Member’, see Examiner’s annotated Fig. 4A above) configured to enclose the first cavity (see Fig. 4A above) when the insert (31) is inserted into the shell (33, see Fig. 4A illustrating how the cap encloses the first cavity when the insert is inserted into the shell), and wherein the cap member (see Fig. 4A above) is configured to receive a driving force from the plunger (14) to advance the stopper (22) in the medical cartridge (12, see Fig. 4A and Fig. 1 and note 
Regarding claim 33, Mirov et al. discloses a medical cartridge (“syringe 10” of Fig. 1, see Fig. 1 illustrating how “syringe 10” comprises “medication 20” and, therefore, corresponds to a medical cartridge), comprising: a cartridge housing (“barrel 12” of Fig. 1); a stopper (“plunger head 22” of Fig. 1, 3, 4A, and 7) comprising: a shell (“second component 33” of Fig. 4A) defining a cavity a first cavity (see Examiner’s annotated Fig. 4A illustrating how the shell is U-shaped and, therefore, comprises a cavity which “electronic components 29” and “first component 31” may be disposed within) and an exterior surface sized and shaped to fit inside the medical cartridge (10, see Fig. 4A illustrating how the shell comprises an exterior surface opposite the interior surface which forms the cavity and see Fig. 1 illustrating how the shell is sized and shaped to fit inside the medical cartridge), the shell (33) configured to be advanced into the medical cartridge (10) by a plunger (“plunger 14” of Fig. 1, see Fig. 1 illustrating how the shell is configured to be advanced into the cartridge when a force is applied to the plunger to direct the plunger into the cartridge) to apply pressure to a substance (“medication 20” of Fig. 1) contained in the medical cartridge (10, see Fig. 1 illustrating how advancing the shell into the cartridge would generate a pressure to the substance contained by the cartridge); and an insert (“first component 31” of Fig. 4A) configured to be inserted into the cavity (see Fig. 4A illustrating how the insert is inserted into the cavity of the shell), the insert (31) comprising a body (see Examiner’s annotated Fig. 4A above illustrating how the insert comprises a body which extends from “cap member”), wherein the body (see Fig. 4A above) contains an electronic device (“electronic components 29” of Fig. 4A) that has a sensor (“transducer 24”, “force sensor 34”, and “temperature sensor 36” of Fig. 3) configured to generate a sensing signal (“ultrasonic signals 25” of Fig. 7, see [0023], lines 1-2 indicating how, “Transducer 24 may be configured to send and receive ultrasonic signals” and note how “transducer 24” therefore corresponds to a sensor); and wherein the body (see Fig. 4A above) is configured to be inserted into the ; wherein the shell (33) is configured to pass the sensing signal therethrough (25, see Fig. 4A and Fig. 7 illustrating how the sensing signal is passed through a portion of the shell in order to travel within the cartridge); wherein the sensor (29) is configured to be responsive (“distance D” of Fig. 7) to the position of the stopper (22) in the medical cartridge (10, see [0049], lines 8-20); wherein the shell (33) is configured to be inserted into the cartridge housing (12, see Fig. 1 illustrating how the shell is inserted into the housing along with the stopper) prior to the cartridge housing (12) and shell (33) undergoing a heat sterilization procedure (Examiner notes how recitation of “configured to be inserted into the cartridge housing prior to the cartridge housing and shell undergoing a heat sterilization procedure” corresponds merely to functional language and further notes how the structure of the shell is entirely capable of performing this function due to the shell being sized and shaped to fit within the cartridge housing and since the sterilization procedure does not impart structure changes which would hinder the ability of the shell to perform the recited function); and wherein the insert (31) is configured to be inserted into the stopper (22) after the heat sterilization procedure (Examiner notes how recitation of “configured to be inserted into the stopper after the heat sterilization procedure” corresponds merely to functional language and further notes how the structure of the insert is entirely capable of performing this function due to the insert being sized and shaped to fit within the shell of the stopper and since the sterilization procedure does not impart structural changes which would hinder the ability of the insert to fit within the stopper to perform the recited function). Mirov et al. does not, however, disclose the shell comprising at least one second cavity or the insert comprising at least one alignment feature, wherein the at least one alignment feature is configured to be inserted into the at least one second cavity when the insert is inserted into the shell.
Beebe teaches a stopper (“piston 8” and barrel stabilizer 20” of Fig. 3-4) configured to be disposed within a medical cartridge (“syringe 4” of Fig. 4), the stopper (8/20) comprising a shell (“piston 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stopper of Mirov et al. such that shell comprises a second cavity corresponding to the cavity taught by Beebe such that the second cavity radially surrounds the first cavity and to have modified the stopper of Mirov et al. such that the insert comprises the alignment feature taught by Beebe such that the alignment feature radially surrounds the body of the insert and such that the alignment feature is configured to be inserted into the second cavity when the insert is inserted into the shell as further taught by Beebe. Furthermore, such a modification would be advantageous because the alignment feature taught by Beebe facilitates the prevention of distortion of the shell portion and further prevents the shell portion from cocking motion which may make the dispensing inaccurate and non-repeatable (see Abstract, lines 3-9 of Beebe). Finally, Mirov et al. teaches that the shell and the insert may take on a variety of shapes and forms (see [0025], lines 7-8 of Mirov et al.).
Regarding claim 34, .
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Mirov et al. (US 2017/0312445) in view of Beebe (US 2002/0016572) and Kietzmann et al. (US 2014/0330243).
Regarding claim 25, Mirov et al. in view of Beebe teaches the stopper of claim 23. Mirov et al. does not, however, teach wherein the energy source comprises a piezoelectric element configured to generate electric energy from a force applied to the stopper.
In the same field of endeavor, Kietzmann et al. teaches an injection device (“pen-type injector 10” of Fig. 1-3) comprising an energy source (“power supply 38” of Fig. 3), wherein the energy source (38) comprises a piezoelectric element (see [0143], lines 9-11 indicating how, “the power supply 38 may comprise at least one converter, like a piezo-element”) configured to generate electric energy from a force (“mechanical power” of [0143], lines 9-11) applied by a user (see [0143], lines 9-11 indicating how, “the power supply 38 may comprise at least one converter, like a piezo-element, adapted to transfer mechanical power provided by a user into electric energy”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the energy source of Mirov et al. in view of Beebe such that it comprises a piezoelectric element as taught by Kietzmann et al. Such a modification would provide an energy source comprising a piezoelectric element configured to generate electric energy from a force applied to the stopper. Kietzmann et al. teaches that piezoelectric elements are a suitable energy source for injection devices (see [0143], lines 9-11). Furthermore, Mirov et al. teaches that the energy source may be any suitable energy source (see [0066], lines 1-2). 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Mirov et al. (US 2017/0312445) in view of Beebe (US 2002/0016572) and Forlani et al. (WO 2016/036574).
Regarding claim 26, 
In the same field of endeavor, Forlani et al. teaches a sensing system (“sensing system 20” of Fig. 1) for use with a medical cartridge (“container 25” of Fig. 1-2) wherein the cartridge comprises a stopper (“plunger 52” of Fig. 2). Forlani et al. further teaches wherein the sensing system (20) comprises an energy source (see Page 6, lines 14-19 indicating how, “Any necessary electrical power can be provided in one or more of a number of suitable ways”), wherein the energy source comprises a thermoelectric element (see Page 6, lines 14-19 indicating how, “Any necessary electrical power can be provided in one or more of a number of suitable ways, such as by fixed or rechargeable batteries, or external power supply, or supercapacitors, or energy harvesting systems such as solar, inductive, forced/free convection gas flow, radio frequency, vibration or kinetic, or thermoelectric”) configured to generate electric energy from heat energy absorbed by the energy source (see Page 6, lines 14-19 and note how the thermoelectric energy source would be fully capable of performing the function of generating electric energy from heat energy as a means for creating the electrical power described by Forlani et al.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the energy source of Mirov et al. in view of Beebe such that it comprises a thermoelectric element as taught by Forlani et al. Such a modification would provide an energy source comprising a thermoelectric element configured to generate electrical energy from heat energy absorbed by the stopper. Forlani et al. teaches that thermoelectric elements are a suitable energy source for injection devices (see Page 6, lines 14-19). Furthermore, Mirov et al. teaches that the energy source may be any suitable energy source (see [0066], lines 1-2).
Claims 28 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Mirov et al. (US 2017/0312445) in view of Beebe (US 2002/0016572) and Huegli (US 2003/0233075).
Regarding claim 28, Mirov et al. in view of Beebe teaches stopper of claim 16. Mirov et al. does not, however, disclose the stopper further comprising one or more sealing elements extending from the 
In the same field of endeavor, Huegli teaches a stopper (“piston stopper 1” of Fig. 1) comprising: a shell (“stopper body 2” of Fig. 1) defining a cavity (see Fig. 1 illustrating how the shell comprises a cavity for the purposes of fitting “stopper body holder 4” within the cavity); and an insert (“stopper body holder 4” of Fig. 1) configured to be inserted into the cavity (see Fig. 1 illustrating the insert inserted into the cavity); one or more sealing elements (“sealing elements 8, 9” of Fig. 1) extending from the exterior surface of the shell (2, see Fig. 1 illustrating how the sealing elements extend circumferentially around the exterior surface of the shell), wherein the sealing elements (8/9) are made from a first material (see [0045], lines 1-3 indicating how, “At least the sealing elements 8, 9 of the membrane body 3 are formed from an elastic material, for example an elastic plastic or rubber material”) and the shell (2) is made from a second material (see [0047], lines 1-4 indicating how, “the stopper body 2 and the stopper body holder 4 are preferably made of an inflexible material, particularly preferably an inflexible plastic material”) of lower compressibility compared to the first material (see [0047], lines 1-4 and [0045], lines 1-3 and note how the “inflexible plastic material” of the second material would comprise lower compressibility than the “elastic plastic” of the first material). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stopper of Mirov et al. in view of Beebe such that it further comprises one or more sealing elements extending from the exterior surface of the shell, wherein the one or more sealing elements are made from a first material and the shell is made from a second material of lower compressibility compared to the first material as taught by Huegli. Such a modification corresponds to a design which was already well known in the field of art prior to the effective filing date of the claimed invention. Furthermore, providing the sealing elements creates a seal between a product 
Regarding claim 31, Mirov et al. in view of Beebe teaches the stopper of claim 16. Mirov et al. does not, however, disclose wherein the shell is a rigid shell comprising a substantially rigid material; and the stopper further comprises a sealing member disposed around the exterior surface and arranged to form a seal between the exterior surface and an inner surface of the medical cartridge when the stopper is disposed within the medical cartridge.
In the same field of endeavor, Huegli teaches a stopper (“piston stopper 1” of Fig. 1) comprising: a shell (“stopper body 2” of Fig. 1) defining a cavity (see Fig. 1 illustrating how the shell comprises a cavity for the purposes of fitting “stopper body holder 4” within the cavity); and an insert (“stopper body holder 4” of Fig. 1) configured to be inserted into the cavity (see Fig. 1 illustrating the insert inserted into the cavity); the shell (2) is a rigid shell comprising a substantially rigid material (see [0047], lines 1-4 indicating how, “the stopper body 2 and the stopper body holder 4 are preferably made of an inflexible material, particularly preferably an inflexible plastic material” and note how this corresponds to a rigid shell comprising a substantially rigid material); and the stopper (1) defines a sealing member (“sealing elements 8, 9” of Fig. 1) disposed around the exterior surface (see Fig. 1 illustrating how the sealing member is disposed around the exterior surface of the stopper) and arranged to form a seal between the exterior surface and in inner surface of a medical cartridge when the stopper (1) is disposed within the medical cartridge (see [0007], lines 9-12 indicating how, “The membrane body comprises at least one sealing element for sealing the product container off from the stopper body when the piston stopper is inserted into the product container”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stopper of Mirov et al. in view of Beebe such that the shell is a rigid shell comprising a substantially rigid material; and the stopper further comprises a sealing 
Regarding claim 32, Mirov et al. in view of Beebe teaches the stopper of claim 16 and further discloses wherein in the shell (33) is a soft shell comprising a substantially pliable material (see [0025], lines 25-35 indicating how, “second component may be formed of an elastomer (e.g., butyl rubber)” and note how this corresponds to a soft material comprising substantial pliability). Mirov et al. does not, however, disclose wherein the exterior surface of the soft shell defines a sealing protrusion extending radially from the exterior surface and arranged to form a seal between the exterior surface and an inner surface of the medical cartridge when the stopper is disposed within the medical cartridge.
In the same field of endeavor, Huegli teaches a stopper (“piston stopper 1” of Fig. 1) comprising: a shell (“stopper body 2” of Fig. 1) defining a cavity (see Fig. 1 illustrating how the shell comprises a cavity for the purposes of fitting “stopper body holder 4” within the cavity); and an insert (“stopper body holder 4” of Fig. 1) configured to be inserted into the cavity (see Fig. 1 illustrating the insert inserted into the cavity); and the exterior surface of the shell (2) defines a sealing protrusion (“sealing elements 8, 9” of Fig. 1) extending radially from the exterior surface (see Fig. 1 illustrating how the sealing protrusion extends radially around the outmost circumference of the shell and, therefore, extends radially from the exterior surface of the shell) and arranged to form a seal between the exterior surface and in inner surface of a medical cartridge when the stopper (1) is disposed within the medical cartridge (see [0007], lines 9-12 indicating how, “The membrane body comprises at least one sealing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the exterior surface of the soft shell of Mirov et al. in view of Beebe such that it defines a sealing protrusion extending radially from the exterior surface and arranged to form a seal between the exterior surface and an inner surface of the medical cartridge when the stopper is disposed within the medical cartridge as taught by Huegli. Such a modification would be advantageous because providing the sealing protrusions creates a seal between a product container and the stopper through elastic distortion and prevents the stopper from making direct contact with the product stored in the container (see [0045], lines 7-11 of Huegli).  
Claims 35 is rejected under 35 U.S.C. 103 as being unpatentable over Mirov et al. (US 2017/0312445) in view of Beebe (US 2002/0016572) and Clemente et al. (US 2014/0213975).
Regarding claim 35, Mirov et al. discloses a method of manufacturing a medical cartridge (“syringe 10” of Fig. 1, see Fig. 1 illustrating how “syringe 10” comprises “medication 20” and, therefore, corresponds to a medical cartridge), comprising: inserting a shell (“second component 33” of Fig. 4A) into a housing (“barrel 12” of Fig. 1) of the medical cartridge (10, see Fig. 1 and Fig. 4A illustrating how the shell is inserted into the housing of the medical cartridge when the “plunger head 22” is similarly inserted into the housing), the shell (33): sealing an open end of the housing (12, see [0019], lines 8-12 indicating how, “a standard syringe usually contains a plunger head at the end of the plunger that seals the top of the barrel” and see Fig. 4A illustrating how the shell forms the outermost surface of the “plunger head 22” and, therefore, the shell is the portion of the “plunger head 22” which performs the function of sealing an open end of the housing); defining a first cavity (see Fig. 4A above illustrating how the shell is U-shaped and, therefore, comprises a cavity which “electronic components 29” and “first component 31” may be disposed within) accessible outside the housing (12, see Fig. 4A illustrating how 
In the same field of endeavor, Clemente et al. teaches a method of manufacturing a medical cartridge (“drug container 50” of Fig. 1A-4C) comprising a housing (“barrel 58” of Fig. 2A-2B) wherein the medical cartridge (50) and, subsequently, the housing (58) are sterilized (see [0090], lines 17-21 indicating how, “This entire sub-assembly, including drive mechanism 100, drug container 50, fluid pathway connection 300, fluid conduit 30, and insertion mechanism 200 may be sterilized”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mirov et al. such that it comprises sterilizing the housing of the medical cartridge as taught by Clemente et al. Such a modification would provide that the method comprising heat sterilizing the shell and housing; and after the heat sterilizing, placing the insert into the cavity of the shell. Furthermore, such a modification would be advantageous because Clemente et al. teaches that components which form the path that a fluid drug travels, such as the medical cartridge, ought to be sterilized ([0020], lines 12-17 of Clemente).
Neither Mirov et al. nor Clemente et al. teach the shell defining at least one second cavity accessible outside the housing or the method comprising inserting at least one alignment feature of the insert into the at least one second cavity.
Beebe teaches a method of manufacturing a medical cartridge (“syringe 4” of Fig. 4), comprising: inserting a shell (“piston 8” of Fig. 4) into the medical cartridge (4, see Fig. 4 illustrating how the shell is inserted), the shell (8) defining a cavity (see Fig. 4 illustrating how the shell comprises a cavity which receives “circular hollow 44”) accessible outside the housing (4, see Fig. 4 illustrating how the cavity may be accessed from outside the housing) and placing an insert (“stabilizer 20” of Fig. 3-4) into the shell (8, see Fig. 4 illustrating how the insert is inserted into the shell) by inserting an alignment 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mirov et al. in view of Clemente et al. such that the shell defines a second cavity accessible outside the housing and corresponding to the cavity taught by Beebe such that the second cavity radially surrounds the first cavity and to have modified the insert such that the insert comprises the alignment feature taught by Beebe such that the alignment feature radially surrounds the body of the insert. Furthermore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Mirov et al. in view of Clemente such that the method step of placing the insert into the shell further comprises inserting the alignment feature of the insert into the second cavity in the manner taught by Beebe. Such a modification would be advantageous because the alignment feature taught by Beebe facilitates the prevention of distortion of the shell portion and further prevents the shell portion from cocking motion which may make the dispensing inaccurate and non-repeatable (see Abstract, lines 3-9 of Beebe). Finally, Mirov et al. teaches that the shell and the insert may take on a variety of shapes and forms (see [0025], lines 7-8 of Mirov et al.). 
Response to Arguments
Rejections under 35 USC 102
Applicant’s arguments with respect to claims 16-24, 27, 29-30, and 33-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Rejections under 35 USC 103
Applicant’s arguments with respect to claims 25 and 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Non-Statutory Obviousness-type Double Patenting
Claim 16 has been amended to include the following limitations: the shell defining, “at least one second cavity”, “the insert comprising a body and at least one alignment feature, wherein the body contains an electronic device”, and “the at least one alignment feature is configured to be inserted into the at least one second cavity when the insert is inserted into the shell.” In light of these amendments, the non-statutory obviousness-type double patenting rejection of claim 16 has been removed from the present office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783